PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/051,350
Filing Date: 31 Jul 2018
Appellant(s): Apple Inc.



__________________
Jason Tsai
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 9, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/4/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1: arguments on pages 8-10 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the combination of LEEKS in view of PIGOTT in the rejection of claim 1, in particular that the modification would change the principle of operation of primary reference LEEKS. The Appellants argue as follows:

In rejecting claim 1, the Examiner suggested it would have been obvious to replace Leeks’ resistor 67 with Pigott’s capacitor. A resistor is fundamentally a different passive component than a capacitor. While a resistor can provide “a high input impedance path” to a reservoir capacitor as taught by Leeks, a replacement capacitor would simply add to the capacitance of the reservoir capacitor without providing the necessary high input impedance path. Replacing Leeks’ parallel resistor 67 with a capacitor as suggested by the Examiner would therefore change the principle of operation of Leeks.

 	In response, the rejection of claim 1 does not “suggest it would have been obvious to replace Leeks’ resistor 67 with Pigott’s capacitor” as argued by Appellants. It is submitted that the Appellants have mischaracterized the modification of primary reference LEEKS. In LEEKS, the impedance adjustment circuit comprises at least the switch 59 and the resistor 67 as shown in Fig. 7. One of ordinary skill in the art would have recognized that in order to maintain the function of the impedance adjustment circuit, the modification would not have been to replace the resistor of LEEKS as the switch and resistor operate together to make the mode switching impedance change as recited. In the rejection, the impedance adjustment circuit of primary reference LEEKS is replaced with the impedance adjustment circuit of PIGOTT. One of ordinary skill in the art would have recognized that replacing the impedance adjustment circuit of LEEKS with the impedance adjustment circuit of PIGOTT would have necessarily connected the impedance adjustment circuit in the same way as shown PIGOTT, i.e., in PIGOTT, the impedance adjustment circuit is connected in parallel with the wireless charging coil, and the modification of LEEKS would have also included the impedance adjustment coil connected in parallel with the wireless charging coil. Since the impedance adjustment circuit of LEEKS is replaced, a wire or short circuit would have been placed where the impedance adjustment circuit was in order to maintain continuity in the circuit. Replacing the impedance adjustment circuit of LEEKS with the impedance adjustment circuit of PIGOTT would not have changed or added functionality in LEEKS but rather merely would have provided a different configuration to provide the mode switching impedance change. Therefore, the principle of operation of LEEKS would not have been changed as argued by Appellants. 

2: arguments on pages 10-12 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the combination of LEEKS in view of PIGOTT in the rejection of claim 1, in particular that the modification would render primary reference LEEKS inoperable for its intended purpose. The Appellants argue as follows:

In rejecting claim 1, the Examiner suggests it would have been obvious to replace Leeks’ resistor 67 with Pigott’s capacitor. As indicated by Leeks in paragraph [0084], removing parallel resistor 67 could result in generation of very high voltages that can overstress the coil-power interface circuit 25 components. Such high voltages overstressing the power interface components can cause burnout and irreparable damage to the receiver device. Thus, replacing Leeks’ parallel resistor 67 with a capacitor as suggested by the Examiner would introduce severe reliability issues that would render Leeks’ receiver inoperable.
 	In response, it is submitted that the rejection is not replacing LEEKS’ resistor 67 with PIGOTT’s capacitor, but rather, the impedance adjustment circuit of LEEKS is replaced with the impedance adjustment circuit of PIGOTT. The cited portion of LEEKS Appellants rely upon to argue the parallel resistor is needed, when read in context, is based on an operation of the switch of LEEKS, wherein if the switch is opened/off, the disclosed very high voltages would occur. However, since the impedance adjustment circuit of LEEKS, which includes the switch and the resistor, would have been replaced with the impedance adjustment circuit of PIGOTT, the very high voltages would not have occurred as the impedance adjustment circuit of PIGOTT does not result in an open circuit at the input as disclosed in paragraph 0084 of LEEKS. Therefore, the modification of LEEKS to include the impedance adjustment circuit of PIGOTT would not have rendered the wireless power receiving device of LEEKS inoperable for its intended purpose.




3: arguments on pages 13-14 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the combination of LEEKS in view of PIGOTT in the rejection of claim 1, in particular that primary reference LEEKS teaches away from the proposed modification. The Appellants argue as follows:

As described above in section (ii), Leeks specifically emphasizes in paragraph [0084] how “[t]he parallel resistor 67 is needed so that the input is not left totally open circuit, preventing further primary signals [from] generating very high voltages which might overstress the coil-power interface circuit 25 components.” (Emphasis added.) Applicant respectfully submits that a person of ordinary skill in the art, upon reading this sentence in Leeks, would be discouraged from replacing Leeks’ parallel resistor 67 with a capacitor, which is fundamentally a different electronic component than a resistor.

 	In response, the parallel resistor of LEEKS is not being replaced with the capacitor of PIGOTT, but rather the impedance adjustment circuit of LEEKS is replaced with the impedance adjustment circuit of PIGOTT. It is submitted that LEEKS does not teach away from the combination with PIGOTT, as the disclosure of the necessity of the parallel resistor is relevant only to the impedance adjustment circuit of LEEKS, which comprises a switch 59 connected in the path to the load 71 as shown in Figures 7 and 8. LEEKS does not specifically teach away from the modification of replacing the impedance adjustment circuit with the impedance adjustment circuit of PIGOTT. 


4: arguments on pages 14-18 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the combination of LEEKS in view of PIGOTT in the rejection of claim 12, in particular against the rationale for the combination and that the combination would be inoperable. The Appellants argue as follows:

The Examiner seems to suggest that it would have been obvious to somehow connect Leeks’ impedance switch 59 (the alleged “impedance adjustment circuit”) to the node between the secondary coil and the rectifier as taught by Pigott “in order to provide the desired voltage/current characteristics in the circuit during the impedance adjustment operation based on circuit design and application.” First of all, this rationale for combination is neither taken from Leeks nor Pigott and seems to just be circular/hindsight reasoning made up by the Examiner. Indeed, such vague reasoning can be readily applied to any circuit modification and lacks the specificity that would lead one of ordinary skill in the art to move Leeks’ impedance switch 59 from one node to another as proposed by the Examiner.
….
Thus, if Leeks were modified to move impedance switch 59 to the node between secondary coil 9 and rectifier 57, then there would no longer be a “low-impedance path through the switch 59 to reservoir 2200 pF” (see paragraph 84 of Leeks). Also, any suggestion to move impedance switch 59 would also imply moving resistor 67 (which is coupled in parallel with switch 59) to the node between secondary coil 9 and rectifier 57. Directly coupling parallel resistor 67 to secondary coil 9 would, however, discharge the AC current induced within secondary coil 9 and would thwart the wireless charging operation. Coupling resistor 67 directly to secondary coil 9 would also generate excessive heat in the power receiving device, causing potential meltdown and other reliability issues.

 	In response, the rationale for the rejection would be replacing one impedance adjustment circuit with another, wherein both impedance adjustment circuits are recognized as suitable for the intended purpose of providing a mode switching impedance change, i.e., substitution of art-recognized equivalent impedance adjustment circuits. Again, LEEKS is not being modified to move switch 59, but rather, the impedance adjustment circuit of LEEKS, which is not directly coupled to a node between the second wireless charging coil and the rectifier, is replaced with the impedance adjustment circuit of PIGOTT, which is directly coupled as recited. One of ordinary skill in the art would have recognized the impedance adjustment circuit is directly coupled as recited in order to implement the desired impedance change, e.g., based on the design and characteristics of the circuit.  Since the impedance adjustment circuit of LEEKS is not being moved to the node between the charging coil and the rectifier, Appellants’ argument that coupling the resistor to the coil would thwart the wireless charging operation and generate excessive heat are not applicable to the rejection.

5: arguments on pages 18-21 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the combination of references used in the 103 rejection of claims 4 and 14. The Appellants argue as follows:
Thus, even if Floresca were somehow applied to Leeks, the proposed combination would only show an additional AC-side modulator 203 that is used to transmit backscatter messages to the power transmitter. This combination would still only include Leeks’ impedance switch 59 coupled to a parallel resistor 67, which is not the same as applicant’s “impedance adjustment circuit” having a switch coupled to “mode switching capacitor.”
….
On page 10 of the Final Office Action, the Examiner cited to paragraphs 4-5 of Floresca as being relevant. Floresca describes in paragraphs 4-5 using the power receiver to perform backscatter communications using amplitude shift keying. Floresca further describes in paragraph 7 how the backscatter communications can be used for foreign object detection, receiver authentication, reporting the battery status, and for allowing the power receiver to communicate load requirements to the primary side. Floresca, however, fails to disclose using the alleged in-band receiver to receive an in-band halt-wireless power transfer command from the second electronic device during operation in the active-power-transfer mode.” Information about “load requirements” is not the same as a “command” that directs the power transmitter to switch modes, as recited by claim 14.

 	In response, it is again submitted that the rejection is modifying LEEKS such that impedance adjustment circuit of LEEKS is replaced with the impedance adjustment circuit of PIGOTT. While it may be argued that LEEKS as modified by PIGOTT discloses in-band communications, in that the mode switching impedance change occurs in the same band/channel as the wireless power transfer, secondary reference FLORESCA is cited to show an in-band receiver configured to receive in-band communications comprising amplitude shift keying data. FLORESCA is not being relied upon to teach the halt-wireless-power-transfer command, and one of ordinary skill in the art would have recognized the in-band communications of FLORESCA could be utilized to transmit the mode switching impedance change of LEEKS as modified by PIGOTT. It is noted that FLORESCA discloses a similar impedance adjustment circuit 203 in Figures 3 and 10 which is connected to the wireless charging coil 401. 

6: arguments on pages 22-24 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the combination of LEEKS as modified by PIGOTT in the rejection of independent claim 24, in particular that primary reference LEEKS teaches away from the proposed modification. The Appellants argue as follows:

Leeks shows in FIG. 7 an impedance switch 59 coupled in parallel with resistor 67. Leeks specifically emphasizes in paragraph [0084] how “[t]he parallel resistor 67 is needed so that the input is not left totally open circuit, preventing further primary signals [from] generating very high voltages which might overstress the coil-power interface circuit 25 components.” (Emphasis added.) Applicant respectfully submits that a person of ordinary skill in the art, upon reading this sentence in Leeks, would be discouraged from replacing Leeks’ parallel resistor 67 with a mode switching capacitor, which is fundamentally a different electronic component than a resistor.

 	In response, the argument has been previously addressed in item 3.

7: arguments on pages 25-26 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the combination of LEEKS as modified by PIGOTT in the rejection of independent claim 24, in particular the modification would render LEEKS inoperable for its intended purpose. The Appellants argue as follows:

Thus, as indicated by Leeks in paragraph [0084], removing parallel resistor 67 could result in generation of very high voltages that can overstress the coil-power interface circuit 25 components. Such high voltages overstressing the power interface components can cause burnout and irreparable damage to the receiver device. Replacing Leeks’ parallel resistor 67 with a capacitor as suggested by the Examiner would therefore introduce severe reliability issues that would render Leeks’ receiver inoperable.

 	In response, the argument has been previously addressed in item 2.

8: arguments on pages 27-28 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the combination of LEEKS as modified by PIGOTT in the rejection of independent claim 24, in particular that the modification would change the principle of operation of primary reference LEEKS. The Appellants argue as follows:

On page 9 of the Final Office Action, the Examiner purports to replace Leeks’ resistor 67 with Pigott’s capacitor 262. A resistor is fundamentally a different passive component than a capacitor. While a resistor can provide “a high input impedance path” to a reservoir capacitor as taught by Leeks, a replacement capacitor would simply add to the capacitance of the reservoir capacitor without providing the necessary high input impedance path. Replacing Leeks’ parallel resistor 67 with a Capacitor as suggested by the Examiner would therefore change the principle of operation of Leeks.

 	In response, the argument has been previously addressed in item 1.

9: arguments on pages 29-31 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the combination of references in the 103 rejection for dependent claims 27 and 28. In particular, Appellants argue that secondary reference ONISHI does not disclose the impedance adjustment circuit is configured to produce a mode switching impedance change as recited. The Appellants argue as follows:

Onishi teaches in paragraph [0087] using a load modulation circuit 56 to transmit “communication data including information for causing the power transmitting device 10 to perform intermittent power transmission for removal detection by load modulation,” where the communication data includes “information of detection of full charge of the battery 90.” In other words, Onishi teaches using load modulation circuit 56 to transmit information in the form of a packet with digital bits (see FIGS. 18A and 18B in Onishi) to the power transmitter. The power transmitter receives the digital packet and then decides whether to transmit power. In other words, Onishi only conveys the state of battery information to the transmitter, but the ultimate decision on whether to switch mode is decided at the transmitter side.
 Thus, Onishi fails to disclose adjusting load modulation circuit 56 to trigger a mode-switching impedance change at the receiver because the modulation of circuit 56 is only used to transmit data bits but not for the purpose of producing a mode-switching impedance change at the receiver side, as recited by claim 27. Claim 27 is therefore patentable over the combination of Leeks, Pigott, and Onishi as presented in the Final Office Action.

 	In response, in ONISHI, the load modulation corresponds to the mode switching impedance change. Paragraph 0087 of ONISHI discloses the “load modulation unit 56 transmits communication data including information for causing the power transmitting device 10 to perform intermittent power transmission for removal detection by load modulation”, and paragraph 0089 discloses “the load modulation unit 56 starts the load modulation when landing of the electronic apparatus 510 is detected. The power transmitting device 10 (control unit 24) starts normal power transmission with the power transmission unit 12 on the condition that the power receiving device 40 (load modulation unit 56) has started the load modulation.” Therefore, paragraphs 0087 and 0089 of ONISHI discloses the load modulation causes the mode to switch to the normal power transmission or the intermittent power transmission and is thus a mode switching impedance change within the broadest reasonable interpretation. The load modulation includes information about the state of the battery, such as whether the battery is fully charged or not, or whether the battery temperature is within an acceptable range or not (¶ 0087, 0208), and thus is “in accordance with … determining that a state of a battery of the wireless power receiving device is below a threshold level”. The load modulation is also “in accordance with determining that the wireless power transmitting device is in the wireless-power-transfer-halted mode” as disclosed at least in paragraphs ¶ 0106-0107. It is therefore maintained that ONISHI teaches the impedance adjustment circuit is configured to produce a mode switching impedance change as recited. 

10: arguments on pages 31-34 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the 103 rejection of claims 22, 23, and 26. In particular, the Appellants argue that the modification to primary reference LEEKS would remove the parallel resistor 67 and therefore damage the components within the receiver circuit.

 	In response, the argument has been previously addressed in items 1 and 2.

11: arguments on pages 34-35 of the Appeal Brief filed on June 9, 2022
 	Appellants’ Arguments: The Appellants argue against the objections to the drawings, arguing that the specification discloses multiple switches and capacitors. The Appellants argue as follows:
On page 2 of the Final Office Action, the drawings were objected as not showing the features of claims 22, 23, and 26. Claims 22, 23, and 26 each recites an additional switch and an additional (mode switching) capacitor. Applicant shows in FIG. 3 and describes in paragraphs 32, 33, and 48 an impedance adjustment circuit having switch SW and mode switching capacitor 86. Applicant describes in paragraph [0039] how switching circuitry can include switch SW and “optionally one or more additional switches” for switching additional circuit components such as “one or more capacitors” into use so that the impedance can be changed to one of two or more different values (e.g., from Zl to either 22 or 243, as an example). Thus, switch SW in FIG. 3 can represent one or more  switches, whereas capacitor 86 in FIG. 3 can represent one or more capacitors.

 	In response, it is maintained that the drawings must show every feature of the invention specified in the claims. Claim 22 recites “a second switch and a second impedance adjustment circuit”. Claim 23 recites “an additional switch” and “an additional mode switching capacitor”. Claim 26 recites “at least one additional mode switching capacitor”. The specification does not disclose switch SW in Figure 3 represents a plurality of switches, or capacitor 86 represents a plurality of capacitors. The specification may provide support for the recitations but none of these features are shown in the drawings.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        
Conferees:
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859

                                                                                                                                                                                                      /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.